Case 2:19-cv-06808-SVW-JEM Document 24 Filed 10/21/19 Page 1 of 2 Page ID #:79




 1 Benjamin Heikali (SBN 307466)
   FARUQI & FARUQI, LLP
 2 10866 Wilshire Boulevard, Suite 1470
   Los Angeles, CA 90024
 3 Telephone: (424) 256-2884
   Facsimile: (424) 256-2885
 4 E-mail: bheikali@faruqilaw.com
 5 [Additional Attorneys on Signature Page]
 6 Attorney for Plaintiff
 7
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
     MARK BREYER, Individually and)
11   on Behalf of All Others Similarly
                                  )
     Situated,                    )
12                                )
                    Plaintiff,    ) Case No. 2:19-cv-06808-SVW-JEM
13                                )
          v.                      ) NOTICE OF VOLUNTARY
14                                ) DISMISSAL
     PCM, INC., FRANK F. KHULUSI, )
15   PAUL C. HEESCHEN, THOMAS A. )
     MALOOF, and RONALD B. RECK, )
16                                )
                    Defendants.   )
17
18
19
20
21
22
23
24
25
26
27
28                          NOTICE OF VOLUNTARY DISMISSAL
                                No. 2:19-cv-06808-SVW-JEM
Case 2:19-cv-06808-SVW-JEM Document 24 Filed 10/21/19 Page 2 of 2 Page ID #:80




 1         Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil
 2 Procedure that plaintiff Mark Breyer (“Plaintiff”) voluntarily dismisses his individual
 3 claims in the captioned action (the “Action”) with prejudice as to Plaintiff only, and
 4 without prejudice as to his claims on behalf of the putative class in the Action. Because
 5 this notice of dismissal is being filed with the Court before service by defendants of
 6 either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action
 7 is effective upon the filing of this notice.
 8
 9 Dated: October 21, 2019
10                                                    Respectfully submitted,

11                                                    FARUQI & FARUQI, LLP
12
                                                      By: /s/ Benjamin Heikali
13                                                    Benjamin Heikali, Bar No. 307466
14                                                    10866 Wilshire Blvd., Suite 1470
                                                      Los Angeles, CA 90024
15 OF COUNSEL:                                        Tel.: (424) 256-2884
16                                                    Fax: (424) 256-2885
   FARUQI & FARUQI, LLP                               Email: bheikali@faruqilaw.com
17 Nadeem Faruqi
18 James M. Wilson, Jr.                               Counsel for Plaintiff
   685 Third Ave., 26th Fl.
19 New York, NY 10017
20 Tel.: (212) 983-9330
   Email: nfaruqi@faruqilaw.com
21 Email: jwilson@faruqilaw.com
22
   Counsel for Plaintiff
23
24
25
26
27
                                                  1
28                           NOTICE OF VOLUNTARY DISMISSAL
                                 No. 2:19-cv-06808-SVW-JEM
